EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Baker on 5/9/2022.

The application has been amended as follows: 

	Please cancel Claim 8.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6, 9, and 11-21 are allowed.
The Examiner’s amendment herein overcomes the outstanding rejection of Claim 8 under 35 U.S.C. 112(d).
The Applicant’s arguments (submitted in the agenda for the interview dated 5/6/2022) that one of ordinary skill in the art at the time the instant invention was filed would not have been motivated by the teachings of Rand to have replaced both layers 42/50 of Aernouts with a single layer of EVA, PVB, or polyolefins are persuasive. The Examiner notes that the limitation “the adhesive layer is an ethylene vinyl acetate copolymer resin sheet, a polyvinyl butyral resin sheet, or a polyolefin resin sheet” is interpreted to require that the adhesive layer comprises only an ethylene vinyl acetate copolymer resin sheet, a polyvinyl butyral resin sheet, or a polyolefin resin sheet. 
The prior art rejections are withdrawn in light of the arguments.
Further searching failed to identify any additional prior art that would render the limitations of Claim 1 either anticipated or obvious.
Therefore, the allowable feature of Claim 1 is the combination of “an insulation film is provided on a surface of the second connection wiring…so as to be in direct contact with a surface of the adhesive layer facing the second solar cell module,” “the second connection wiring is not in direct contact with the adhesive layer,” “the first connecting wiring is in direct contact with the adhesive layer, and the adhesive layer is an ethylene vinyl acetate copolymer resin sheet, a polyvinyl butyral resin sheet, or a polyolefin resin sheet,” in combination with the other limitations with the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721